Order unanimously affirmed without costs. Memorandum: Supreme Court did not err in summarily denying defendant’s motion for an order modifying the judgment of divorce by reducing defendant’s maintenance obligation. Defendant’s motion papers failed to *1107present genuine issues of fact whether a substantial change in circumstances had occurred (see, Domestic Relations Law § 236 [B] [9] [b]; Smith v Smith, 174 AD2d 818). Therefore, defendant failed to make the requisite showing to require an evidentiary hearing (see, Hofmeister v Hofmeister, 120 AD2d 802, 803). (Appeal from Order of Supreme Court, Monroe County, Sirkin, J.—Child Support and Maintenance.) Present —Green, J. P., Pine, Boomer, Davis and Boehm, JJ.